Order entered November {~ , 2012




                                           In The




                                    No. 05-12-01016-CV

                 VSR FINANCIAL SERVICES, INC., ET AL., Appellants

                                            Yo




                    GORDON B. MCLENDON, JR., ET AL., Appellees

                     On Appeal from the 95th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 12-01326

                                         ORDER

       The Court has before it appellant VSR Financial Services Inc.’s November 2, 2012

emergency motion for entry of order staying further discovery pending ruling on interlocutory

appeal of order denying motion to compel arbitration and appellees’ November 8, 2012 response

to that motaon. The Court DENIES the motion.



                                                    DOUGLAS
                                                    JUSTICE